Case 09-39937   Doc 1152-3    Filed 10/15/19 Entered 10/15/19 09:49:33   Desc
                             Exhibit B Page 1 of 3




                              EXHIBIT B
  Case 09-39937      Doc 1152-3    Filed 10/15/19 Entered 10/15/19 09:49:33          Desc
                                  Exhibit B Page 2 of 3


                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

In re                                                ) Chapter 11
                                                     )
EQUIPMENT ACQUISITION RESOURCES, INC.                ) Case No.: 09 B 39937
                                                     )
                    Debtor.                          ) Hon. Donald R. Cassling

                                  NOTICE OF HEARING

       PLEASE TAKE NOTICE that on October 15, 2019, William A. Brandt, Jr. (the “Plan
Administrator”), acting solely in his capacity as the Plan Administrator for Equipment
Acquisition Resources, Inc. (the “Debtor”), filed the following pleadings:

        1.   Motion for Entry of an Order Authorizing Final Distributions to Holders of
             Allowed Claims [Docket No. [__]] (the “Final Distribution Motion”), seeking
             authority to make final distributions to creditors in the amount set forth in the
             Final Distribution Motion; and

        2.   Motion for Final Decree [Docket No. [__]] (the “Final Decree Motion,” and
             collectively with the Final Distribution Motion, the “Motions”), seeking a final
             decree closing the Debtor’s bankruptcy case.

        PLEASE TAKE FURTHER NOTICE that a hearing on the Motions, together with
objections timely filed, if any, will be held before the Honorable Donald R. Cassling in
Courtroom No. 619, 219 South Dearborn Street, Chicago, Illinois, on November 5, 2019, at
10:00 a.m., at which time and place you may appear if you so see fit.

       PLEASE TAKE FURTHER NOTICE that any person wishing to object to either of the
Motions is directed to file their objections in writing with the Clerk of the United States
Bankruptcy Court, 219 South Dearborn Street, Chicago, Illinois 60604, on or before November
5, 2019, at 10:00 a.m., with a copy of said objections to be simultaneously served upon
undersigned counsel.

       PLEASE TAKE FURTHER NOTICE that you may obtain a copy of the Motions by
contacting undersigned counsel via telephone (312-876-6934) or via electronic mail
(sean.williams@saul.com).




                                             1
  Case 09-39937     Doc 1152-3    Filed 10/15/19 Entered 10/15/19 09:49:33        Desc
                                 Exhibit B Page 3 of 3


Dated: October 15, 2019                 Respectfully Submitted,

                                        SAUL EWING ARNSTEIN & LEHR LLP

                                        By: /s/ Sean P. Williams
                                        Barry A. Chatz (6196639)
                                        Sean P. Williams (6314275)
                                        SAUL EWING ARNSTEIN & LEHR LLP
                                        161 N. Clark Street, Suite 4200
                                        Chicago, IL 60601
                                        Tel: 312-876-7100
                                        Fax: 312-876-0288
                                        E-Mail: sean.williams@saul.com

                                        Counsel to William A. Brandt, Jr., acting solely in
                                        his capacity as the Plan Administrator for
                                        Equipment      Acquisition    Resources,       Inc.




                                           2
